ORDER
The records in the office of the Clerk of The Supreme Court show that, on May 14, 1979, Randy Sue Heidenfelder was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to Mr. Robert N. DuRant, Executive Director of the South Carolina Bar, dated August 26, 1981, Randy Sue Heidenfelder submitted her resignation from the South Carolina Bar. Ms. Heidenfelder s letter is made a part of this Order.
IT IS, THEREFORE, ORDERED that the resignation of Randy Sue Heidenfelder be accepted. She shall forthwith, within five days, deliver to the Clerk of The Supreme Court *160her license to practice law in this State, and her name shall be striken from the roll of attorneys.
“1730 Emerald Lane Palatine, IL 60067 August 26, 1981
Mr. Robert N. DuRant
Executive Director
South Carolina Bar
1321 Bull Street
P. O. Box 11039
Columbia, South Carolina 29211
Dear Mr. DuRant
Thank you for your letter dated August 5, 1981 discussing the procedure for terminating membership in the South Carolina Bar.
I have decided to resign from the South Carolina Bar for the following personal reasons: I only lived in South Carolina for three years while my husband was stationed at Shaw Air Force Base. I was admitted to the Bar in May, 1979 — one month before I moved back home to Illinois. My husband and I both grew up in Illinois — our families and our roots are here. I have not been back to South Carolina since June 1979, and for health reasons (I am unable to tolerate the hot climate), I will not be moving back to South Carolina in the future.
Because I am not practicing law in South Carolina at the present time, nor will I be practicing there in the future, I have decided to resign my membership in the South Carolina Bar, effective immediately. Please submit this letter to the Chief Justice of the Supreme Court or let me know if a separate letter is required.
Thank you for your assistance.
Sincerely,
s/Randy S. Heidenfelder
Ms. Randy S. Heidenfelder
cc: J. Freeman, Chairman
Executive Director, S. C. Bar”